Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5,8,11,13,14,17 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Zhao et al (EP 3 106 416 A1).
Regarding Claims 1,11 Zhao discloses a method of controlling an elevator system including a plurality of elevator cars 190, the method comprising:
detecting a number 711 of passengers 90 waiting for elevator service at a landing (para. 0043);
detecting an available passenger capacity 712 of the elevator cars, respectively (para. 0032); and
assigning 140 at least one of the elevator cars 190 to travel to the landing to provide elevator service to the passengers based on the detected number 711 of passengers and the available passenger capacity 712 of the at least one of the elevator cars (paras. 0024, 0032).
Regarding Claims 3,4,13 Zhao discloses detecting the number 711 of passengers waiting for elevator service at the landing comprises using at least one camera 111 situated outside of the elevator cars to determine the number of passengers waiting for elevator service at the landing (para. 0017); and
detecting the available passenger capacity 712 of the elevator cars comprises using a plurality of cameras 112 respectively situated inside the elevator cars to determine the available passenger capacity (para. 0017).
Regarding Claims 5,14 Zhao discloses detecting the available passenger capacity 712 of the elevator cars comprises determining an amount of unoccupied space within the elevator cars, respectively (para. 0033).
Regarding Claims 8,17, Zhao discloses identifying at least one of the passengers waiting for elevator service (VIP) and wherein assigning the at least one elevator car is based at least in part on an identity of the identified at least one of the passengers (para. 0029).


Allowable Subject Matter
Claims 2,6,7,9,10,12,15,16,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837